THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RANDY A. HOUCK, individually and
as the Executor of the Estate of

 

Douglas C. Houck, CIVIL ACTION NO. 3:19-CV-275
: (JUDGE MARIANI)
Plaintiff, ;
V.

WLX, LLC,

Defendant.

MEMORANDUM OPINION
1. INTRODUCTION

Here the Court considers the Motion of Defendant, WLX, LLC, Pursuant to
F.R.Civ.P. 12(b)(6), to Dismiss Punitive Damages Claims (Doc. 6). The above-captioned
matter is a diversity action brought by Randy A. Houck (“Plaintiff’), individually and as the
Executor of the Estate of his father, Douglas C. Houck, who died as a result of an accident
in which a piece of a tractor-trailer called a “ratchet binder” dislodged from the tractor-trailer
owned by Defendant WLX, LLC (“Defendant”) and driven by Zachary Smith, and penetrated
Douglas Houck’s windshield, striking him in the face and causing fatal injuries. (Doc. 1 fj 2,
12, 15, 35, 37.) With the motion Defendant asserts that, under Pennsylvania law, the
averments of the Complaint fail to state a claim for punitive damages. (/d. 14.) For the

reasons that follow, the Court will deny Defendant’s motion without prejudice.
Il. BACKGROUND

Plaintiff filed a six-count Complaint on February 15, 2019, asserting Wrongful Death
Action and Survival Action claims arising from Douglas Houck’s death on November 27,
2017. (Doc. 1 J 46-88.) Plaintiffs Prayer for Relief includes a request for an award of
punitive damages. (/d.at 24-25, § 6(6).)

The Complaint alleges that the accident occurred when a ratchet binder came off the
step-back trailer bed and penetrated the windshield of Douglas Houck’s pickup truck as a
result of WLX’s and its employees/agents’ negligence. (Doc. 8 at 2 (citing Doc. 1 F¥] 50, 59,
67, 76, 81, 86).) The Complaint also contains numerous allegations regarding the trailer’s
cargo securement devices. (Doc. 1 J 16-25, 28-31.) The trailer was equipped with cargo
securement devices which consisted of a double-L ratchet binder, a nylon strap, and a clip.
(Id. J] 16-17.) The ratchet binders and clips rode on slide rails mounted to the underside of
the flatbed. (/d. | 18.) The ratchet binders were on the driver's side of the trailer, and the
clips were on the curb side of the trailer. (/d. 19.) To prevent the ratchet binders from
sliding off the rail, stops must be installed and secured at both ends of the rail. (/d. 720.) If
the stops are not installed and properly secured, a ratchet binder will slide off the rail while
the trailer is in transit. (/d. | 21.) If improper rail stops are used, they could give way while
the trailer is in transit and allow a ratchet binding to slide off the rail. (/d. ] 22.) Defendant,
Smith, and the individual(s) who performed maintenance or repairs on the trailer knew that

proper rails stops must be installed and secured to prevent a ratchet binder from sliding off
the rail while the trailer is in transit. (/d. ]{] 23-25.) In securing the load of angle iron and
steel joists which he was carrying on November 27, 2017, Smith did not use all of the
ratchet binders. (/d. § 28.) Plaintiff presents three alternatives regarding rail stops: Smith
was operating the trailer without rail stops installed at the end of the rails; Smith was
operating the trailer with rail stops that were not properly secured at the ends of the rails; or
Smith was operating the trailer with rails stops that were deficient and should not have been
used. (/d. Ff] 29-31.)

Defendant filed the motion under consideration and supporting brief on April 17,
2019. (Docs. 6, 7.) Plaintiff filed a brief in opposition to the motion on May 1, 2019. (Doc.
8.) Defendant did not file a reply brief and the time for doing so has passed. Therefore, this
matter is ripe for disposition.

Ill. STANDARD OF REVIEW

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Att.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,
alterations, and quotations marks omitted). A court “take[s] as true ail the factual allegations
in the Complaint and the reasonable inferences that can be drawn from those facts, but...
disregard{s] legal conclusions and threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements.” Efhypharm S.A. France v. Abbott Labs., 707
F.3d 223, 231 n.14 (3d Cir. 2013) (internal citation, alteration, and quotation marks omitted).
Thus, “the presumption of truth attaches only to those allegations for which there !s

oh

sufficient ‘factual matter’ to render them ‘plausible on [their] face.” Schucharat v. President
of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting /gbal, 556 U.S.
at 679). “Conclusory assertions of fact and legal conclusions are not entitled to the same
presumption.” Id.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal
citation omitted) (first quoting Twombly, 550 U.S. at 556; then quoting /qbal, 556 U.S. at
678). “The plausibility determination is ‘a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” /d. at 786-87 (quoting

Iqbal, 556 U.S. 679).
IV. ANALYSIS

Defendant asserts that the Court should dismiss Plaintiffs claims for punitive
damages with prejudice because

[t]he allegations of the Complaint do not contend, or support the contention,

that the actions of Smith, or the individual or individuals who performed

maintenance or repairs on the step-deck flatbed trailer hauled by Zachary

Smith on November 27, 2017 or "employees, agents, apparent agents,

servants, and/or officers, ostensible or otherwise” of WLX were intentional,

reckless, malicious or due to an evil motive. Nevertheless, the Complaint

contains a claim for punitive damages against WLX, LLC.
(Doc. 7 at 3-4.) Plaintiff responds that the Complaint contains sufficient allegations to
establish a claim for punitive damages. (Doc. 8 at 7.) The Court concludes that Defendant
has not shown that Plaintiffs Complaint does not allege enough facts to state a plausible
claim for punitive damages, and, therefore, the Motion of Defendant, WLX, LLC, Pursuant to
F.R.Civ.P. 12(b)(6), to Dismiss Punitive Damages Claims (Doc. 6) is properly denied.

“[Plunitive damages are awarded only for outrageous conduct, that is, for acts done
with a bad motive or with a reckless indifference to the interests of others.” SHV Coal, Inc.
v. Cont! Grain Co., 587 A.2d 702, 705 (Pa. 1991) (internal citations and quotation marks
omitted). “The purpose of punitive damages is to punish a tortfeasor for outrageous
conduct and to deter him or others like him from similar conduct.” Hutchison ex rel.
Hutchison v. Luddy, 870 A.2d 766, 770 (2005) (citing Kirkbride v. Lisbon Contractors, Inc.,
595 A.2d 800, 803 (1989): Restatement (Second) of Torts § 908 (1)). Hutchison added that

the Supreme Court of Pennsylvania “has stressed that, when assessing the propriety of the
imposition of punitive damages, ‘[t]he state of mind of the actor is vital. The act, or the
failure to act, must be intentional, reckless or malicious.” /d. (quoting Feld v. Merriam, 485
A.2d 742, 747 (1984).

The Court concludes that it is premature to dismiss the claim for punitive damages
before discovery can reveal the presence or absence of conduct evidencing the requisite
improper motive or reckless indifference on the part of Defendant and its agents. Defendant
correctly maintains that “there must be evidence ‘of reckless indifference to the rights of
other and conscious action in deliberate disregard of them,” (Doc. 7 at 6 (citing Martin v.
Johns-Manville Corp., 494 A.2d 1088, 1098, n.14 (Pa. 1985)).) Defendant also properly
identifies the showing needed to succeed on a claim for punitive damages: “a punitive
damages claim ‘must establish that (1) a defendant had a subjective appreciation of the risk
of harm to which the plaintiff was exposed and that (2) he acted, or failed to act... in
conscious disregard of that risk." (Doc. 7 at 7 (quoting Hutchison, 870 A.2d at 770).)
However, Defendant points to no authority which supports the proposition that the requisite
state of mind must be evident in the complaint.

Although Defendant states that “there is no plausible claim that it, or anyone for
whom it may be vicariously liable, had a subjective appreciation of the risk of harm to the
decedent or that they acted, or failed to act, in conscious disregard of a known risk” (Doc. 7
at 7-8), subjective appreciation would be a matter explored through discovery as would

actions or inactions on the part of those for whom Defendant may be directly or vicariously
liable. Similarly, what may constitute a known risk regarding the cargo securing devices at
issue in this case is also a matter for discovery. Here the Complaint contains allegations
which, if proven, plausibly show reckless indifference to the safety of others in that the
importance of properly securing a load of angle iron and steel joists cannot be disputed and
the requisite degree of culpability for any deficiency related to securing the cargo in this
case could plausibly be found in any of the three alternative scenarios regarding the rail
stops set out in the Complaint (Doc. 1 {J 29-31).
V. CONCLUSION

For the reasons discussed above, the Motion of Defendant, WLX, LLC, Pursuant to
F.R.Civ.P. 12(b)(6), to Dismiss Punitive Damages Claims (Doc. 6) will be denied without
prejudice to Defendant seeking summary judgment on Plaintiff's punitive damages claims
upon completion of discovery. An appropriate Order is filed simultaneously with this

Memorandum Opinion.

  

al

MWh

 

Robert D. Mariant
United States District Judge
